EXHIBIT 10.1

 

AMENDMENT NO. 2 TO WARRANT AGREEMENT

 

THIS Amendment No. 2 to Warrant Agreement (this “Amendment”) is entered into
effective as of August 31, 2014, by and between Chase Packaging Corporation, a
Texas corporation (the “Company”), and , or his, her, or its registered assigns
(the “Holder”).

 

A. The Holder and the Company are parties to that certain Warrant Agreement
dated September 7, 2007, are also parties to that certain Amendment No. 1 to
Warrant Agreement dated June 30, 2012 (the “Warrant Agreement”).

 

B. The Holder and the Company have agreed, upon the following terms and
conditions, to amend the Warrant Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Holder and the Company agree as follows:

 

1. Terms and References. Unless otherwise stated in this Amendment (a) terms
defined in the Warrant Agreement have the same meanings when used in this
Amendment, and (b) references to “Sections” are to sections of the Warrant
Agreement.

 

2. Amendment to Warrant Agreement.

 

(a) The introductory paragraph is hereby amended to read as follows:

 

“Chase Packaging Corporation, a Texas corporation (the “Company”) hereby
certifies that, for value received, or his, her, or its registered assigns (the
“Holder”), is the owner of that number of Warrants (the “Warrants”) set forth
above and is entitled to purchase from the Company, for each Warrant held, one
(1) share of common stock, $0.10 par value per share (the “Common Stock”), of
the Company (each such share, a “Warrant Share” and all such shares, the
“Warrant Shares”) at an exercise price equal to $0.15 per share (as adjusted
from time to time as provided in Section 9, the “Exercise Price”), at any time
and from time to time from and after the date hereof and through and including
the eighth anniversary of the date hereof (the “Expiration Date”), and subject
to the following terms and conditions. These Warrants are part of a package of
securities issued pursuant to that certain Securities Purchase and Subscription
Agreement (the “Purchase Agreement”), dated as of the date hereof, by and among
the Company and the Purchasers identified therein. All such warrants are
referred to herein, collectively, as the ‘Warrants.’”

 

3. Miscellaneous. Unless stated otherwise (a) the singular number includes the
plural and vice versaand words of any gender include each other gender, in each
case, as appropriate, (b) headings and captions may not be construed in
interpreting provisions, (c) this Amendment must be construed, and its
performance enforced, under Texas law, and (d) if any part of this Amendment is
for any reason found to be unenforceable, all other portions of it nevertheless
remain enforceable.

 

4. Entireties. The Warrant Agreement as amended by this Amendment represents the
final agreement between the parties about the subject matter of the Warrant
Agreement as amended by this Amendment and may not be contradicted by evidence
of prior, contemporaneous, or subsequent oral agreements of the parties. There
are no unwritten oral agreements between the parties.

 

5. Parties. This Amendment binds and inures to the Holder, the Company, and
their respective successors and assigns.

 

6. Counterparts. This Amendment may be executed in two or more counterparts,
each of which shall constitute an original but all of which when taken together
shall constitute but one agreement. Delivery of an executed counterpart of a
signature page to this Amendment by telecopier or by electronic mail shall be
effective as delivery of a manually executed counterpart of this Amendment.

 

 
1


--------------------------------------------------------------------------------




 

EXECUTED as of the date first stated above.

 

 

COMPANY:

     

CHASE PACKAGING CORPORATOIN

     

By:

     

Name:

     

Title:

       

HOLDER:

       

 

 

2

--------------------------------------------------------------------------------